Bell, J.
1. Cruel treatment as a ground for divorce (Civil Code (1910), § 2946) is the wilful infliction of pain, bodily or mental, upon the complaining- party, such as reasonably justifies an apprehension of danger to life, limb, or health. Ring v. Ring, 118 Ga. 183 (44 S. E. 861, 62 L. R. A. 878); Brown v. Brown, 129 Ga. 246 (58 S. E. 825); Stoner v. Stoner, 134 Ga. 368 (67 S. E. 1030).
2. After a condonation of cruel treatment, the conduct of the offending-spouse may be such as to revive the condoned acts as ground for a divorce. Davis v. Davis, 134 Ga. 804 (68 S. E. 594, 30 L. R. A. (N. S.) 73, 20 Ann. Cas. 20).
3. In this case there was some evidence to support the verdict for a divorce in favor of the wife on the ground of cruel treatment, and it was not error to overrule the husband’s motion for a new trial, based upon the general grounds only. Judgment affirmed.

All the Justices concur.